Title: To Thomas Jefferson from James Maury, 22 October 1806
From: Maury, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Liverpool 22d Octr. 1806
                        
                        I had great pleasure in the execution of the commission you honored me with. Mr Roscoe, besides being an
                            author, is also (what you would hardly suppose) a banker, and happens to be mine. If you do not already know it, I take
                            great pleasure in telling you he is, in all the relations of life, one of the most amicable of men.
                        I am glad to find the alarm for the crops of grain had ceased. How astonishing has been the increase of the
                            growth of Cotton in the United States! Twelve or fourteen years ago, I think, there were not as many bags of Cotton
                            exported of the growth of the U.S.A. as would load a single vessell of moderate size. The importation of the last year
                            into this port only rather exceeded one hundred thousand bags! And if our planters go on in the same progressively
                            increasing way they have done for some years back, I expect the time not far off when they will have so overdone the
                            markets of Europe that they will have to find out others or must curtail the Culture. During the twenty years I have been
                            here, I have, but once, known the importation of Tobo. to this place so considerable as in this year.
                        A few days ago Lord Lauderdale returned from Paris, after having failed in his negociation &, what is a
                            singular fact, the news has been welcomed (I verily believe) in every part of this Island: at a time too when the
                            estimates for the current year exceed eighty millions sterling!
                        I am greatly obliged to you for your so friendly mention of my brother’s recovery;—an event which always
                            rejoices me greatly.
                        I hope all matters of dispute with the two countries are in a train for producing that sort of
                            reconciliation which you wish.
                        I consider myself greatly honored & am highly gratified by these repeated Marks of your friendship.
                        With great esteem & respect I am your obliged friend & Sevt
                        
                            James Maury
                            
                        
                    